Citation Nr: 0504448	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 10 percent evaluation for it, effective February 
2002.  The veteran filed a timely notice of disagreement with 
the assigned evaluation.  By rating action dated in October 
2002, the RO increased the rating assigned for PTSD to 30 
percent, effective February 2002.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) psychiatric examination conducted in 
January 2003, the RO, by rating decision dated in November 
2003, assigned a 50 percent evaluation for PTSD, effective 
February 2002.  The veteran continues to disagree with the 
assigned rating.

In a statement dated in January 2005, the veteran's 
representative referred to a claim for a total rating based 
on individual unemployability due to service-connected 
disability.  In light of the determination in this case, this 
matter is moot.


FINDING OF FACT

The veteran's PTSD is manifested by suicidal ideation, panic 
attacks, flashbacks and depression.


CONCLUSION OF LAW

An initial evaluation of 100 percent for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for PTSD.  
As VCAA notice had been provided as to that issue, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised increased initial 
rating issue.  VAOPGCPREC   8-2003.

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of a VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The veteran's discharge certificate discloses that among the 
medals he received was the Combat Action Ribbon.

The veteran submitted a claim for service connection for PTSD 
in February 2002.

VA outpatient treatment records dated in 2002 have been 
associated with the claims folder.  The veteran was seen in 
March 2002 and reported that he had not previously sought 
treatment for mental health concerns.  He denied suicidal or 
homicidal ideation and psychotic symptoms.  He claimed he had 
olfactory hallucinations of rotting flesh.  He stated that he 
was married and lived with his wife.  He related that he 
maintained contact with his two adult children.  He described 
himself as isolated with no close friends.  The veteran 
reported that he had had two jobs following service, and that 
he had worked as a machine operator for 32 years until he 
injured his back at work.  He asserted that he worked 
approximately 60 hours per week and he believed that his work 
helped to distract him form his PTSD symptoms.

On mental status evaluation, the veteran was cooperative.  
His mood was "okay."  His affect was somewhat constricted.  
There were no abnormalities in his speech and his psychomotor 
behavior was within normal limits.  His thought process was 
coherent, and there were no psychotic thought processes.  His 
judgment appeared to be appropriate and he was insightful.  
The veteran was oriented in all spheres.  The diagnosis was 
PTSD.  The Global Assessment of Functioning score was 51.  
The veteran was seen in April 2002 and noted that the fact 
that he could no longer do anything physical since his injury 
was a major blow to his self-worth as a man because he had 
always prided himself on being able to fight whenever needed.  
He found no dignity in handling such limits with equanimity.  
He became tearful over his cruel homecoming, compared to the 
return of today's soldiers.  

Later that month, the veteran maintained that his symptoms 
had exacerbated since he had stopped working.  He related 
difficulty with his memory and decreased concentration.  It 
was reported that his sleep was interrupted, and that he had 
been diagnosed with sleep apnea.  On mental status 
evaluation, the veteran was pleasant, cooperative and 
appropriate in all respects.  There was no evidence of a 
psychosis.  The veteran had no suicidal or homicidal ideation 
or intent.  There was no impairment in memory, abstraction or 
concentration.  The impression was PTSD.  Medication was 
prescribed.  It was reported in May 2002 that the veteran was 
having dreams of Vietnam for the first time he could 
remember, as well as more frequent and more varied memories 
of his service there.  

In a statement dated in July 2002, a VA psychologist related 
that the veteran's condition remained moderate, not mild.  He 
noted that the veteran had been able to hide and avoid his 
symptoms through overwork and avoidance of contact with 
people.  Since he had been disabled due to his back, he was 
left with the symptoms he could no longer escape.  It was 
reported that the veteran had disturbing dreams two to three 
times weekly, often waking up in a sweat.  He had intrusive 
memories of dead men and body parts daily.  He tended to 
avoid bringing up matters due to his proud ways of "toughing 
it out alone, without being a crybaby."  It was noted that 
the veteran had never been able to make friends since 
Vietnam, while he had been friendly and popular prior to 
service.  He had not been able to trust anyone other than his 
wife for his entire adult life.  He had been quick to 
violence on numerous occasions.  It was stated that he had 
been lucky not to lose his job because of his ability to 
perform it at a superior level and his reputation as one who 
would never start a fight.  His family relationships had 
always been tense with everyone but his wife, and people had 
kept their distance or accommodated his demands.  

The veteran was afforded a psychiatric examination by the VA 
in January 2003.  The examiner noted that she reviewed the 
claims folder.  It was reported that the veteran had been 
seen for weekly therapy at a VA clinic from March to November 
2002.  He noted that he found therapy to be extremely 
difficult, and usually resulted in a panic attack and 
worsened symptoms.  He reported that he had severe 
difficulties with trust and intolerance/inability to discuss 
traumatic events that occurred in Vietnam.  The examiner 
noted that the veteran had great difficulty verbalizing 
traumas he experienced, and that the first time the subject 
was broached, he had a visible panic attack where he was 
unable to speak, was extremely agitated, crying, short of 
breath and appeared to become diaphoretic.  It took the 
veteran approximately five minutes to compose himself and he 
was unable to continue with specifics of the trauma.  The 
veteran indicated that when he tried to discuss what 
happened, it almost always resulted in a similar panic 
attack.  

It was reported that the veteran had been married for 33 
years, and it was also noted that his wife was the only 
individual he trusted, indicating that he did not even trust 
his own children.  He related that after he returned from 
service, he was never able to make friends.  He stated that 
he was unable to allow himself to get close to anyone other 
than his wife.  He admitted that he had held back his 
relationship from her as well, feeling that he had been 
unable to share even many of his concerns with her.  He 
acknowledged that he felt he had a need to control.  The 
veteran noted that he endured family holidays and get-
togethers with drudgery, stating that while family members 
were celebrating downstairs, he spent the time alone in an 
upstairs bedroom.  He avoided contact with individuals in 
general, stating that he felt he could not trust them and was 
repeatedly frustrated by a lack of integrity.  He enjoyed no 
hobbies, and was not involved in any organizations.  

The veteran also noted that he had worked for one company for 
32 years until he took a medical retirement (due to physical 
disability) in September 2001.  He added that prior to his 
retirement, he had worked excessive hours, as much as ten to 
twelve hours per day six days a week.  He stated that this 
was on purpose and that he found keeping himself busy was a 
good distraction from his PTSD symptoms.  He claimed that he 
had a strong employment record and a reputation as a very 
reliable worker with high quality output.  He commented that 
it was only due to his high quality work and reputation as 
not being someone to cause problems that his supervisors were 
willing to overlook his periodic difficulties.  

On mental status evaluation, the veteran was neatly dressed, 
well groomed, pleasant and cooperative.  His eye contact was 
good.  Speech was of regular rate and rhythm except when 
discussing his traumas.  At those times, the veteran had 
great difficulty talking, appeared short of breath, was 
extremely anxious and fidgety and had gone into a physical 
panic attack.  There were no gross abnormal movements except 
for extensive fidgetiness and crying spells when discussing 
traumas as well as their impact on his life.  The veteran 
periodically became tearful.  He was alert and oriented times 
three.  Recent and remote memory were intact.  Mood was 
depressed and anxious.  Affect was mood congruent.  The 
veteran admitted to periodic passive thoughts of death as 
well as periodic active suicidal ideation.  He denied current 
active suicidal ideation or homicidal ideation as well as 
intent or plan.  He denied auditory and visual hallucinations 
as well as paranoia.  There was no evidence of any formal 
thought disorder.  Thought processes were goal-directed.  
Insight and judgment were good.  There was no evidence of any 
underlying personality disorder.  

The examiner noted that the veteran admitted to depressive 
symptoms off and on since his return from service.  He stated 
that he had noticed a worsening of his symptoms since his 
retirement the previous year.  The veteran related that about 
one month earlier, he had active suicidal ideation and felt 
that he would have shot himself in the head had he not gotten 
rid of his guns.  He added that over the previous few months, 
he had passive thoughts of death and occasional active 
suicidal ideation and therefore he had purposefully 
relinquished his gun.  He admitted to ongoing passive 
thoughts of death, but denied current active suicidal or 
homicidal ideation, intent or plan.  He stated that 
periodically he would have fleeting active suicidal thoughts 
that occurred four to five times a week.  He noted that he 
questioned what purpose he had in life at this point.  He 
admitted to numerous neurovegetative symptoms of depression, 
including decreased sleep with early and middle insomnia.  
The veteran indicated that he slept 15 to 20 minutes at a 
time and slept a total of four to five hours per night.  He 
complained of excessive feelings of guilt, particularly 
survivor guilt, feelings of helplessness, poor energy, poor 
concentration and poor psychomotor retardation.  He admitted 
to periodic panic attacks that occurred two to three times 
per week.  They were associated with jitteriness, 
diaphoresis, tachycardia, shortness of breath, chest 
tightening, lightheadedness and dizziness.  The veteran 
stated that these were prompted by cues such as bad smells, 
thoughts of Vietnam and attempts to recall traumas.  He 
claimed that he had awakened from a deep sleep with similar 
symptoms.  He maintained that he would awake sweating and 
short of breath and extremely anxious, but he was unable to 
remember what he was dreaming.  He denied symptoms of 
generalized anxiety as well as obsessive-compulsive disorder.  

The examiner commented that the veteran exhibited numerous 
symptoms of PTSD including recurrent and intrusive 
distressing recollections on a daily basis with severe 
flashbacks once per week.  He denied nightmares more than 
once or twice per month, but stated that three or four times 
per week, he would wake up from sleep sweating, short of 
breath and panicky.  He admitted to numerous avoidant 
symptoms.  He had been unable to discuss thoughts, feelings 
or conversations associated with the trauma with anyone in 
detail, including his wife and therapist.  He asserted that 
he avoided activities, places or people that aroused 
recollections of trauma.  He had marked diminished interest 
in participation in activities and had no hobbies of social 
outlets.  He reported feeling detached or estranged from 
anyone outside his wife.  He had a restricted range of affect 
and felt that he was "emotionally shut down."  He had a 
sense of a foreshortened future and admitted to persistent 
symptoms of arousal including difficulty staying and falling 
asleep, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, outbursts of anger, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.  The Axis I diagnoses were PTSD, major depression, 
recurrent and rule out panic disorder.  The Global Assessment 
of Functioning score was 35.  

The examiner noted that the veteran had no friends, no social 
interactions outside his wife, frequent panic attacks and 
frequent suicidal ideation.  His functional impairment 
appeared to be secondary to his depression which appeared to 
be directly related to his PTSD.  The examiner further noted 
that although the veteran's work-related injury and 
subsequent forced medical retirement played a large factor in 
this, it appeared as if inflexibility, lack of trust and a 
poor frustration tolerance secondary to PTSD were affecting 
his ability to more appropriately adjust to his current 
occupational and financial situations.  

The examiner further commented that the veteran appeared to 
be significantly affected by PTSD and that it resulted in 
difficulties with depression, which had worsened since his 
injury and retirement from work.  She noted that the veteran 
used work and possibly overworking as a way to keep his mind 
busy and attempt to avoid and control his PTSD symptoms.  
With his retirement, the veteran found himself with more time 
to think and had subsequently experienced an increase in his 
PTSD symptoms.  His depression was worsened by his financial 
difficulty.  He found himself feeling that he "can no longer 
even control myself."  As a result, he had recently had 
numerous suicidal thoughts.  The examiner added that the 
veteran had numerous avoidant behaviors and limited social 
interactions.  His only trusting relationship was with his 
wife.  She stated that his lack of trust had greatly impinged 
on his life and had adversely affected his ability to follow 
through with treatment.  She also indicated that there 
appeared to be some possible difficulties with reality 
testing.  She concluded that the veteran appeared to be 
significantly impaired socially, personally and 
interpersonally secondary to his ongoing PTSD symptoms, as 
well as related depression and panic attacks.  He had no 
friends and no close relations except for his wife.  He did 
not trust his children and was avoidant of all social 
interactions including family holidays and he had no social 
outlets.  He had chronic symptoms of depression with more 
recent serious suicidal ideation and periodic intent.  The 
veteran had shown some inflexibility related to adapting to 
his medical retirement and had some difficulty with reality 
testing, questioning if he might actually be dead.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Initially, the Board notes that a comparison of the medical 
findings when the veteran was first seen by the VA in March 
2002 and at the time of the VA psychiatric examination in 
January 2003 clearly documents that his PTSD has increased in 
severity.  This was acknowledged by the RO when it increased 
the evaluation and assigned a 50 percent rating following the 
psychiatric examination.  The veteran continues to assert 
that an even higher rating is warranted for PTSD.  

In this regard, the Board concedes that there are certain 
factors that argue against a finding in the veteran's favor.  
These include the fact that he has remained in a stable 
relationship, having been married for more than thirty years.  
In addition, he continued at the same job for over thirty 
years.  Yet, a careful review of the record supports a 
finding that his PTSD has worsened.  The Board points out 
that, at the time of the comprehensive VA psychiatric 
examination in January 2003, the veteran's symptoms included 
frequent suicidal ideation, panic attacks and depression.  It 
is clear that such symptoms were exacerbated by the 
retirement from his job due to a medical condition.  It is 
also noted that the veteran has no friends, displays avoidant 
behavior and is distrustful of virtually all people.  The 
examiner opined that the veteran's PTSD resulted in 
significant impairment.  She assigned a Global Assessment of 
Functioning score of 35.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.  

The medical findings on examination provide corroboration of 
the severity of the veteran's symptoms of PTSD.  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  The Board finds that the evidence in this case is 
at least in equipoise and supports a 100 percent evaluation 
for PTSD.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


